DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021, December 26, 2021 and June 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the networking module arranged as a gateway and light sensor in claim 1 and networking module located within the housing and light sensor in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “a networking module arranged as a gateway to a cellular-based network, the network cellular-based network controlled by a mobile network operator (MNO)” is indefinite and not understood how network module operates or connects to the rest of the small cell networking device circuit components. What is this networking module located with the rest of the networking device  and circuitry? Further, it is unclear what the networking module is referring too in view of the drawings and specification in addition to what is the function or configuration of the networking module. Furthermore, the claim recites that the networking module arranged as a gateway however it is unclear what exactly is the gateway and its function or configuration. The specification and drawings doesn’t provide any type of disclosure as to what the gateway is or referred too either. 
Claim 1, also recites “a connector compliant with a roadway area lighting standard promoted by a standards body” which infinite and not understood what is the term “connector complaint” is referring too? In addition, the roadway area lighting standard promoted by a standards body is indefinite and not clear what exactly is the standard or standard body of the roadway area. 
Claim 3, recites “wherein the connector is a complaint with the American National Standards Institute (ANSI) C136” is indefinite and not understood what the term “complaint” is referring to in the respective claim. 
Claim 2 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 1. 
Claim 4, recites “a networking module located within the housing and operable as a gateway to a cellular-based network” is indefinite and not clear what the networking module is referring too or what does it include in view of the drawings and specification in addition to what is the function or configuration of the networking module. Furthermore, the claim recites that the networking module arranged as a gateway however it is unclear what exactly is the gateway and its function or configuration. The specification and drawings doesn’t provide any type of disclosure as to what the gateway is or referred too. 
Claim 9, recites “wherein the connector is a complaint with roadway area lighting standard promoted by a standards body” is indefinite and not understood what the term “complaint” is referring to in the respective claim. In addition, the roadway area lighting standard promoted by a standards body is indefinite and not clear what exactly is the standard or standard body of the roadway area. 
Claims 5-8 and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 4. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3 would also be allowable because claims are dependent upon base claim 1. 
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-10 would also be allowable because claims are dependent upon base claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberson (US 9,746,498) discloses a system and method for monitoring power lines comprises a plurality of sensory assemblies each connected to a phase of a power line and comprising a sensory transceiver that transmits a signal comprising a digital representation of a voltage wave and a current wave on a single phase of a power line.  A common assembly comprising a common transceiver receiving the signal from each sensory transceiver and a
microprocessor. A precision timing device directs the common transceiver to send
signals to each of the sensory assemblies to synchronize the sensory assembly
reading on a phase of a power line. The microprocessor for analyzing the timed
signals synchronized for a plurality of phases by determining the net real time
sum of the current of the plurality of phases to determine ground or neutral
current and for determining instantaneous voltage between any two phases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/30/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836